        Case 1:21-cv-00132-HBK Document 7 Filed 02/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9    GALE JOSEPH YOUNG,                                    1:21-cv-00132 HBK (PC)

10                       Plaintiff,
                                                            ORDER TO SUBMIT APPLICATION
11           v.                                             TO PROCEED IN FORMA PAUPERIS
                                                            OR PAY FILING FEE WITHIN 30 DAYS
12    CA DEPARTMENT OF CORRECTIONS,
      ET AL.,
13
                         Defendant.
14

15          Plaintiff Gale Joseph Young initiated this action proceeding pro se by filing a civil rights
16
     action under 42 U.S.C. § 1983 in the Northern District of California. See docket. On February 1,
17
     2021, the Northern District transferred the case to this court. Doc. No. 5. An initial review of the
18
     docket reveals Plaintiff has neither paid the $402.00 filing fee, nor applied to proceed in forma
19
     pauperis under 28 U.S.C. § 1915.
20

21          Accordingly, it is ORDERED:

22          1. Within thirty (30) days of the date on this order, Plaintiff shall either: (1) submit the
23   attached application to proceed in forma pauperis, completed and signed; or in the alternative, (2)
24
     Plaintiff must timely pay the $402.00 filing fee for this action.
25
            2. Absent good cause, the Court will not grant any motions for extension of time.
26
            3. Failure to comply with this order will result in dismissal of this action.
27

28
                                                        1
        Case 1:21-cv-00132-HBK Document 7 Filed 02/03/21 Page 2 of 2


 1

 2   IT IS SO ORDERED.
 3

 4   Dated:   February 3, 2021
                                            HELENA M. BARCH-KUCHTA
 5                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                           2
